Citation Nr: 1807745	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  11-19 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for diverticulitis.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1967 to January 1971, and on active duty in the United States Army from August 1974 to August 1978. He also has service in the Air National Guard and the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
 
This case was previously before the Board in May 2014 and February 2017. At those times, the Board remanded the claim for further development.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the prior May 2014 remand, the Board requested that the Veteran be afforded a VA examination after his periods of service for ACDUTRA and INACDUTRA were confirmed. In July 2014, the AOJ requested these records from the United States Army Reserves. That same month, the Army reserves responded to indicate the records were in the possession of the HQ AFPC/DPSSR. In August 2014, the AOJ requested these records from the HQ AFPC/DPSSR; however no response was received by February 2017.

In the prior February 2017 remand, the Board again directed the RO to confirm the Veteran's ACDUTRA and INACDUTRA periods of service. In March 2017, the AOJ received a DPRIS response related to the Veteran's periods of active service, ACDUTRA, and INACDUTRA service. However, the Veteran has yet to be afforded a VA examination to determine the nature and etiology of his diverticulitis and hypertension, specifically to address whether the disabilities had its onset during any period of ACDUTRA or INACDUTRA service, and including his assertions that they may be due as secondary to stress or environmental exposures such as lead paint or anti-corrosive chemicals. All requested development from the May 2014 remand was not completed and an additional remand is required. See Stegall v. West, 11 Vet. App. 268 (1998). 

A VA examination and accompanying medical opinion is needed to ascertain whether the disabilities are etiologically related to any periods of service. 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination related to his claim for entitlement to service connection for diverticulitis. The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran currently has diverticulitis or has had diverticulitis at any point during the claims period, and, if so, whether it is at least as likely as not (50 percent probability or more) that diverticulitis had its onset during service, including any periods of ACDUTRA or INACDUTRA service, or is casually or etiologically related to service, or was manifested within a year of active service. 

The examiner is asked to discuss the clinical significance of lead in ammunition or anti-corrosive chemicals in paint, or lead paint, that the Veteran used in missile silos as to the onset or cause of diverticulitis. 

A complete rationale must be provided for any opinion offered.  

2. Schedule the Veteran for a VA examination related to his claim for entitlement to service connection for hypertension. The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran currently has hypertension or has had hypertension at any point during the claims period, and, if so, whether it is at least as likely as not (50 percent probability or more) that hypertension had its onset during service, including any periods of ACDUTRA or INACDUTRA service, or is casually or etiologically related to service, or was manifested within a year of active service. 

The examiner is asked to discuss the clinical significance of lead in ammunition or anti-corrosive chemicals in paint, or lead paint, that the Veteran used in missile silos as to the onset or cause of hypertension. 

A complete rationale must be provided for any opinion offered.  

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




